1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7    ENRIQUE HUAPAYA,                                  )   Case No. 1:17-cv-01441-DAD-SAB (PC)
                                                       )
8                     Plaintiff,                       )
                                                       )   ORDER DENYING PLAINTIFF’S MOTION
9             v.                                           TO PROCEED TO TRIAL OR FOR
                                                       )   SETTLEMENT
10                                                     )
     D. DAVEY, et al.,
                                                       )   [ECF No. 59]
11                    Defendants.                      )
                                                       )
12                                                     )
13            Plaintiff Enrique Huapaya is appearing pro se and in forma pauperis in this civil rights action
14   pursuant to 42 U.S.C. § 1983.
15            On January 16, 2020, Plaintiff filed a motion to proceed to trial or to settle the case for the
16   amount demanded. Plaintiff is advised that offers and/or negotiations between the parties shall not be
17   filed with the Court. If both parties believe a second settlement conference will be beneficial, they
18   may contact the Court and a settlement conference will be arranged. Otherwise, this case is currently
19   set for jury trial before the Honorable Dale A. Drozd on February 17, 2021. Accordingly, Plaintiff’s
20   motion to proceed to trial or for settlement is denied.
21
22   IT IS SO ORDERED.
23
     Dated:        January 21, 2020
24                                                         UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                           1
